567 So. 2d 556 (1990)
Charles H. GARVIN, Appellant,
v.
The STATE of Florida, Appellee.
No. 89-2878.
District Court of Appeal of Florida, Third District.
October 9, 1990.
Bennett H. Brummer, Public Defender, and N. Joseph Durant, Jr., Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., and Anita J. Gay, Asst. Atty. Gen., for appellee.
Before FERGUSON, COPE and GODERICH, JJ.
PER CURIAM.
Defendant Charles Garvin appeals the trial court's determination that he is a habitual offender, contending that findings were not made as contemplated by section 775.084, Florida Statutes (1989). Upon review of the sentencing transcript, it appears that the procedure followed below was substantially similar to that involved in Parker v. State, 421 So. 2d 712 (Fla. 3d DCA 1982), except that the 1989 statute, applicable here, no longer requires a finding that imposition of sentence under the habitual offender statute is necessary for the protection of the public. A presentence investigation was obtained, and defendant offered no objection with respect to the prior criminal history which served as the basis for the habitual offender determination.
Affirmed.